 

       Exhibit 10.1

 
HEALTHSOUTH CORPORATION
 
THIRD AMENDED AND RESTATED EXECUTIVE SEVERANCE PLAN
 


 
HealthSouth Corporation, a Delaware corporation (the “Company”), has adopted the
HealthSouth Corporation Executive Severance Plan, as amended and restated from
time to time (the “Plan”), for the benefit of certain Participant employees of
the Company and its subsidiaries, on the terms and conditions hereinafter
stated.  The Plan is intended to help retain qualified employees and provide
financial security to certain employees of the Company whose employment with the
Company and its Affiliates may be terminated under circumstances entitling them
to severance benefits as provided herein.  The Plan, as a “severance pay
arrangement” within the meaning of Section 3(2)(B)(i) of ERISA, is intended to
be excepted from the definitions of “employee pension benefit plan” and “pension
plan” set forth under Section 3(2) of ERISA, and is intended to meet the
descriptive requirements of a plan constituting a “severance pay plan” within
the meaning of regulations published by the Secretary of Labor at Title 29, Code
of Federal Regulations § 2510.3-2(b) to the maximum extent permitted by ERISA.
 
ARTICLE I
 
DEFINITIONS AND INTERPRETATIONS
 
Section 1.01 Definitions.  Capitalized terms used in the Plan shall have the
following respective meanings, except as otherwise provided or as the context
shall otherwise require:
 
“Annual Salary” shall mean the base salary paid to a Participant immediately
prior to his or her Termination Date on an annual basis exclusive of any bonus
payments or additional payments under any Benefit Plan.
 
“Benefit Plan” shall mean any “employee benefit plan” (including any employee
benefit plan within the meaning of Section 3(3) of ERISA), program, arrangement
or practice maintained, sponsored or provided by the Company, including those
relating to compensation, bonuses, profit-sharing, stock option, or other stock
related rights or other forms of incentive or deferred compensation, paid time
off benefits, insurance coverage (including any self-insured arrangements)
health or medical benefits, disability benefits, workers’ compensation,
supplemental unemployment benefits, severance benefits and post-employment or
retirement benefits (including compensation, pension, health, medical or life
insurance or other benefits).
 
“Board” means the Board of Directors of the Company.
 
“Cause” shall have the meaning set forth in any individual employment or similar
agreement between the Company and a Participant, or in the event that a
participant is not a party to such an agreement, Cause shall mean:
 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
(i)           the Company’s procurement of evidence of the Participant’s act of
fraud, misappropriation, or embezzlement with respect to the Company;
 
(ii)           the Participant’s indictment for, conviction of, or plea of
guilty or no contest to, any felony (other than a minor traffic violation);
 
(iii)           the suspension or debarment of the Participant or of the Company
or any of its affiliated companies or entities as a direct result of any willful
or grossly negligent act or omission of the Participant in connection with his
employment with the Company from participation in any Federal or state health
care program.  For purposes of this clause (iii), the Participant shall not have
acted in a “willful” manner if the Participant acted, or failed to act, in a
manner that he believed in good faith to be in, or not opposed to, the best
interests of the Company;
 
(iv)           the Participant’s admission of liability of, or finding by a
court or the SEC (or a similar agency of any applicable state) of liability for,
the violation of any “Securities Laws” (as hereinafter defined) (excluding any
technical violations of the Securities Laws which are not criminal in
nature).  As used herein, the term “Securities Laws” means any Federal of state
law, rule or regulation governing the issuance or exchange of securities,
including without limitation the Securities Act of 1933, the Securities Exchange
Act of 1934 and the rules and regulations promulgated thereunder;
 
(v)           a formal indication from any agency or instrumentality of any
state or the United States of America, including but not limited to the United
States Department of Justice, the SEC or any committee of the United States
Congress that the Participant is a target or the subject of any investigation or
proceeding into the actions or inactions of the Participant for a violation of
any Securities Laws in connection with his employment by the Company (excluding
any technical violations of the Securities law which are not criminal in
nature);
 
(vi)           the Participant’s failure after reasonable prior written notice
from the Company to comply with any valid and legal directive of the Chief
Executive Officer or the Board that is not remedied within thirty (30) days of
the Participant being provided written notice thereof from the Company; or
 
(vii) other than as provided in clauses (i) through (vi) above, the
Participant’s breach of any material provision of any employment agreement, if
applicable, or the Participant’s breach of the material duties and
responsibilities of the Participant’s job, that is not remedied within thirty
(30) days or repeated breaches of a similar nature, such as the failure to
report to work, perform duties or follow directions, all as provided herein,
which shall not require additional notices as provided in clauses (i) through
(vi) above.
 
Cause shall be determined by the affirmative vote of at least fifty percent
(50%) of the members of the Board (excluding the Participant, if a Board member,
and excluding any member of the Board involved in events leading to the Board’s
consideration of terminating the Participant for Cause).
 
 
2

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
“Code” shall mean the Internal Revenue Code of 1986, as amended. Reference in
the Plan to any section of the Code shall be deemed to include any amendments or
successor provisions to such section and any regulations under such section.
 
“Compensation Committee” shall mean the Compensation Committee of the Board.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended and the rules and regulations promulgated thereunder.
 
“Good Reason” shall mean, when used with reference to any Participant, any of
the following actions or failures to act, but in each case only if it occurs
while such Participant is employed by the Company and then only if it is not
consented to by such Participant in writing:
 
(i)           assignment of a position that is of a lesser rank than held by the
Participant prior to the assignment and that results in a material adverse
change in such Participant’s reporting position, duties or responsibilities or
title or elected or appointed offices as in effect immediately prior to the
effective date of such change;


(ii)           a material reduction in such Participant’s total compensation
from that in effect immediately prior to the effective date of such
reduction.  For purposes of this clause (ii), “total compensation” shall mean
the sum of base salary, target bonus opportunity and the opportunity to receive
compensation in the form of equity in the Company.  Notwithstanding the
foregoing, a reduction will not be deemed to have occurred hereunder on account
of (A) any change to a plan term other than ultimate target bonus opportunity or
equity opportunity, (B) the actual payout of any bonus amount or equity amount,
(C) any reduction resulting from changes in the market value of securities or
other instruments paid or payable to the Participant, or (D) any reduction in
the total compensation of a group of similarly situated Participants that
includes such Participant;


(iii)           any change of more than fifty (50) miles in the location of the
principal place of employment of such Participant immediately prior to the
effective date of such change; or


(iv)           the Participant receives a Removal Notice in accordance with
Section 2.01(a) hereof.


 
3

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
For purposes of this definition, none of the actions described in clauses (i)
and (ii) above shall constitute “Good Reason” with respect to any Participant if
it was an isolated and inadvertent action not taken in bad faith by the Company
and if it is remedied by the Company within thirty (30) days after receipt of
written notice thereof given by such Participant (or, if the matter is not
capable of remedy within thirty (30) days, then within a reasonable period of
time following such thirty (30) day period, provided that the Company has
commenced such remedy within said thirty (30) day period); provided that “Good
Reason” shall cease to exist for any action described in clauses (i) through
(iii) above on the sixtieth (60th) day following the later of the occurrence of
such action or the Participant’s knowledge thereof, unless such Participant has
given the Company written notice thereof prior to such date.  In the case of
clause (iv), Good Reason shall cease to exist on the sixtieth (60th) day
following the delivery of such Removal Notice.
 
“Participant” shall mean an employee of the Company who has become a Participant
in accordance with Section 2.01(a).
 
“Plan” shall mean this HealthSouth Corporation Executive Severance Plan, as
amended, supplemented or modified from time to time in accordance with its
terms.
 
“Pro-rated Portion” shall mean, with respect to any equity-based grant or award,
a fraction (i) whose numerator is the number of months elapsed from the date of
grant of such Award through the effective date of termination of a Participant’s
employment in the circumstances described in Section 3.01 below, and (ii) whose
denominator is the total number of months over which the grant or award would
have vested or had its restrictions lapse under the applicable award agreement.
 
“Qualified Performance-Based Award” means an award or portion of an award
related to the common stock of the Company that is intended to qualify for the
exemption from the limitation on deductibility set forth in Section 162(m)(4)(C)
of the Code or any successor provision thereto.
 
“SEC” shall mean the United States Securities Exchange Commission.
 
“Severance Multiplier” shall have the meaning set forth in Article III.
 
“Successor” shall mean a successor to all or substantially all of the business,
operations or assets of the Company.
 
“Termination Date” shall mean, with respect to any Participant, the termination
date specified in the Termination Notice delivered by such Participant to the
Company in accordance with Section 2.02 or as set forth in any Termination
Notice delivered by the Company.
 
“Termination Notice” shall mean, as appropriate, written notice from (a) a
Participant to the Company purporting to terminate such Participant’s employment
for Good Reason in accordance with Section 2.02 or (b) the Company to any
Participant purporting to terminate such Participant’s employment for Cause in
accordance with Section 2.03.
 
 
4

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
Section 1.02 Interpretation.  In the Plan, unless a clear contrary intention
appears, (a) the words “herein,” “hereof” and “hereunder” refer to the Plan as a
whole and not to any particular Article, Section or other subdivision, (b)
reference to any Article or Section, means such Article or Section hereof and
(c) the words “including” (and with correlative meaning “include”) means
including, without limiting the generality of any description preceding such
term. The Article and Section headings herein are for convenience only and shall
not affect the construction hereof.
 
ARTICLE II

 
ELIGIBILITY AND BENEFITS
 
Section 2.01 Eligible Employees.
 
(a)           An employee of the Company shall be a “Participant” in the Plan
during each calendar year (or partial calendar year) for which he or she is
employed by the Company as the Chief Executive Officer, an Executive Vice
President, a Senior Vice President, or an equivalent title designation, unless
the Participant is given written notice by October 31 of the preceding year of
the Compensation Committee’s determination that such Participant shall cease to
be a Participant for such succeeding calendar year (a “Removal Notice”).
 
(b)           This Plan is only for the benefit of Participants, and no other
employees, personnel, consultants or independent contractors shall be eligible
to participate in the Plan or to receive any rights or benefits hereunder.
 
Section 2.02 Termination Notices from Participants.  For purposes of the Plan,
in order for any Participant to terminate his or her employment for Good Reason,
such Participant must give a Termination Notice to the Company, which notice
shall be signed by such Participant, shall be dated the date it is given to the
Company, shall specify the Termination Date and shall state that the termination
is for Good Reason and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for such Good Reason.  Any Termination
Notice given by a Participant that does not comply in all material respects with
the foregoing requirements as well as the “Good Reason” definition provisions
set forth in Section 1.01 shall be invalid and ineffective for purposes of the
Plan.  If the Company receives from any Participant a Termination Notice that it
believes is invalid and ineffective as aforesaid, it shall promptly notify such
Participant of such belief and the reasons therefor.  Any termination of
employment by the Participant that either does not constitute Good Reason or
fails to meet the Termination Notice requirements set forth above shall be
deemed a termination by the Participant without Good Reason.
 
 
5

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
Section 2.03 Termination Notices from Company.  For purposes of the Plan, in
order for the Company to terminate any Participant’s employment for Cause, the
Company must give a Termination Notice to such Participant, which notice shall
be dated the date it is given to such Participant, shall specify the Termination
Date and shall state that the termination is for Cause and shall set forth in
reasonable detail the particulars thereof.  Any Termination Notice given by the
Company that does not comply, in all material respects, with the foregoing
requirements shall be invalid and ineffective for purposes of the Plan.  Any
Termination Notice purported to be given by the Company to any Participant after
the death or retirement of such Participant shall be invalid and ineffective.
 
ARTICLE III
 
SEVERANCE AND RELATED TERMINATION BENEFITS


 
Section 3.01 Termination of Employment.
 
(a)           In the event that a Participant’s employment is terminated (i) by
the Participant for Good Reason or (ii) by the Company without Cause, then in
each case:
 
(A) such Participant shall be entitled to receive, and the Company shall be
obligated to pay to the Participant, subject to Sections 3.02 and 3.03 hereof, a
lump sum payment within sixty (60) days following such Participant’s Termination
Date in an amount equal to (i) the Participant’s Annual Salary on the
Termination Date multiplied by the severance multiplier applicable for such
Participant as set forth on Schedule A (the “Severance Multiplier”) plus (ii)
all unused paid time off time accrued by such Participant as of the Termination
Date under the Company’s paid time off policy plus (iii) all accrued but unpaid
compensation earned by such Participant as of the Termination Date;
 
(B) for a period of months equal to the Participant’s Severance Multiplier
multiplied by twelve (12), such Participant and his or her dependents shall
continue to be covered by all medical and dental insurance plans and programs
(excluding disability insurance) maintained by the Company under which the
Participant was covered immediately prior to the Termination Date (collectively,
the “Continued Benefits”) at the same cost sharing between the Company and
Participant as a similarly situated active employee;
 
(C) a Pro-rated Portion of any unvested options held by the Participant to
purchase Company stock will become automatically vested and exercisable; and
 
(D) the vesting restrictions based upon continued employment on a Pro-rated
Portion of all other awards relating to common stock of the Company (including
but not limited to restricted stock, restricted stock units and stock
appreciation rights) held by the Participant shall immediately lapse and, in the
case of restricted stock units and stock appreciation rights, shall become
payable at the time specified in (A) above.
 
 
6

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
(E) the vesting restrictions based upon achievement of performance criteria on
any awards related to common stock (including but not limited to performance
shares or performance share units) held by a Participant shall deemed to have
been met to the extent determined by the Compensation Committee, subject to the
restrictions on Qualified Performance-Based Awards.
 
(F) Notwithstanding anything herein to the contrary, in the event that a
Participant is deemed to be a “specified employee” for purposes of Section
409A(a)(2)(B)(i) of the Code (“Section 409A”), the lump sum severance payment,
together with interest at the an annual rate (compounded monthly) equal to the
federal short-term rate (as in effect under Section 1274(d) of the Code on the
Termination Date) shall be paid, to the extent required by Section 409A, to such
Participant immediately following the six-month anniversary of the Termination
Date and no later than thirty (30) days following such anniversary.  In any
event, all Accrued Obligations shall be paid to the Participant as soon as
practicable following the Termination Date and no later than sixty (60) days
following the Termination Date.
 
(b)           In the event that a Participant’s employment is terminated (i) by
the Company for Cause or (ii) by the Participant other than for Good Reason,
then in each case:
 
(A) such Participant shall be entitled to receive, and the Company shall be
obligated to pay to the Participant a lump sum payment equal to (i) all unused
paid time off accrued by such Participant under the Company’s paid time off
policy plus (ii) all accrued but unpaid compensation earned by such Participant
as of the Termination Date; and
 
(B) such Participant shall be entitled to continue to maintain coverage for such
Participant under the provisions of Section 4980B of the Code (“COBRA”) until
the expiration of eligibility under COBRA.  The Participant shall be required to
make any premium payments for such coverage under the provisions of COBRA.
 
(c) At the expiration of the period applicable to Continued Benefits as provided
in Section 3.01(a)(B), the Participant and his or her dependents shall be
entitled to continued coverage under COBRA for a period, if any, equal to the
difference between the maximum coverage period applicable to such Participant or
a dependent under COBRA and the period under which continued Benefits were
provided pursuant to Section 3.01(a)(B).
 
(d) Notwithstanding the foregoing, the failure to continue a Participant’s
employment with the Company following the expiration of an employment agreement
between the Company and the Participant shall not be treated as termination
without Cause by the Company or a termination by the Participant for Good
Reason.
 
 
7

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
Section 3.02 Condition to Receipt of Severance Benefits.  As a condition to
receipt of any payment or benefits under Section 3.01(a), such Participant must
enter into a Non-Solicitation, Non-Compete, Non-Disclosure, Non-Disparagement
and Release Agreement with the Company and its affiliates substantially in the
form attached hereto as Exhibit A.
 
Section 3.03 Limitation of Benefits.
 
(a)           Anything in the Plan to the contrary notwithstanding, the
Company’s obligation to provide the Continued Benefits and all of a
Participant’s rights hereunder shall cease immediately upon such Participant
beginning employment with a third party that provides such Participant with
substantially comparable health and welfare benefits.
 
(b)           Any amounts payable under the Plan shall be in lieu of and not in
addition to any other severance or termination payment under any other plan or
agreement with the Company.  As a condition to receipt of any payment under the
Plan, the Participant shall waive any entitlement to any other severance or
termination payment by the Company, including any severance or termination
payment set forth in any employment agreement with the Company.  In the event a
Participant is entitled to benefits under a Change of Control Plan maintained by
the Company, a Participant shall not be entitled to any benefits
hereunder.  Notwithstanding the foregoing, nothing in this Section 3.03(b) shall
abridge the Participant’s rights with respect to vested benefits under any
Benefit Plan.
 
Section 3.04 Plan Unfunded; Participant’s Rights Unsecured.  The Company shall
not be required to establish any special or separate fund or make any other
segregation of funds or assets to assure the payment of any benefit
hereunder.  The right of any Participant to receive the benefits provided for
herein shall be an unsecured obligation against the general assets of the
Company.
 
ARTICLE IV
 
CLAIMS PROCEDURE


Section 4.01 Claims Procedure
 
(a)           It shall not be necessary for a Participant who has become
entitled to receive a benefit hereunder to file a claim for such benefit with
any person as a condition precedent to receiving a distribution of such
benefit.  However, any Participant or beneficiary who believes that he or she
has become entitled to a benefit hereunder and who has not received, or
commenced receiving, a distribution of such benefit, or who believes that he or
she is entitled to a benefit hereunder in excess of the benefit which he or she
has received, or commenced receiving, may file a written claim for such benefit
with the Compensation Committee at any time on or prior to the end of the fiscal
year next following the fiscal year in which he or she allegedly became entitled
to receive a distribution of such benefit.  Such written claim shall set forth
the Participant’s or beneficiary’s name and address and a statement of the facts
and a reference to the
 
 
8

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
pertinent provisions of the Plan upon which such claim is based.  The
Compensation Committee shall, within ninety (90) days after such written claim
is filed, provide the claimant with written notice of its decision with respect
to such claim.  If such claim is denied in whole or in part, the Compensation
Committee shall, in such written notice to the claimant, set forth in a manner
calculated to be understood by the claimant the specific reason or reasons for
denial; specific references to pertinent provisions of the Plan upon which the
denial is based; a description of any additional material or information
necessary for the claimant to perfect his or her claim and an explanation of why
such material or information is necessary; and an explanation of the provisions
for review of claims set forth in Section 4.01(b) below.
 
(b)           A Participant or beneficiary who has filed a written claim for
benefits with the Compensation Committee which has been denied may appeal such
denial to the Compensation Committee and receive a full and fair review of his
or her claim by filing with the Compensation Committee a written application for
review at any time within sixty (60) days after receipt from the Benefits
Compensation Committee of the written notice of denial of his or her claim
provided for in Section 4.01(a) above.  A Participant or beneficiary who submits
a timely written application for review shall be entitled to review any and all
documents pertinent to his or her claim and may submit issues and comments to
the Compensation Committee in writing.  Not later than sixty (60) days after
receipt of a written application for review, the Compensation Committee shall
give the claimant written notice of its decision on review, which written notice
shall set forth in a manner calculated to be understood by the claimant specific
reasons for its decision and specific references to the pertinent provisions of
the Plan upon which the decision is based.
 
(c)           Any act permitted or required to be taken by a Participant or
beneficiary under this Section 4.01 may be taken for and on behalf of such
Participant or beneficiary by such Participant’s or beneficiary’s duly
authorized representative.  Any claim, notice, application of other writing
permitted or required to be filed with or given to a party by this Article shall
be deemed to have been filed or given when deposited in the U.S. mail, postage
prepaid, and properly addressed to the party to whom it is to be given or with
whom it is to be filed.  Any such claim, notice, application, or other writing
deemed filed or given pursuant to the next foregoing sentence shall in the
absence of clear and convincing evidence to the contrary, be deemed to have been
received on the fifth business day following the date upon which it was filed or
given.  Any such notice, application, or other writing directed to a Participant
or beneficiary shall be deemed properly addressed if directed to the address set
forth in the written claim filed by such Participant or beneficiary.
 
 
9

--------------------------------------------------------------------------------

 
Exhibit 10.1
ARTICLE V

 
Miscellaneous Provisions
 
Section 5.01 Recoupment. Nothing in the Plan, including the treatment under the
Plan of awards relating to common stock of the Company held by the Participant,
cash distributed to a Participant pursuant thereto, or proceeds received by a
Participant upon the sale of any related common stock, should be interpreted to
alter or supersede the terms or requirements of the Company’s Compensation
Recoupment Policy, as it may be amended from time to time, which policy is
hereby incorporated in the Plan by reference.
 
Section 5.02 Cumulative Benefits.  Except as provided in Section 3.03, the
rights and benefits provided to any Participant under the Plan are in addition
to and shall not be a replacement of, all of the other rights and benefits
provided to such Participant under any Benefit Plan or any agreement between
such Participant and the Company.
 
Section 5.03 No Mitigation.  No Participant shall be required to mitigate the
amount of any payment provided for in the Plan by seeking or accepting other
employment following a termination of his or her employment with the Company or
otherwise.  Except as otherwise provided in Section 3.03, the amount of any
payment provided for in the Plan shall not be reduced by any compensation or
benefit earned by a Participant as the result of employment by another employer
or by retirement benefits. The Company’s obligations to make payments to any
Participant required under the Plan shall not be affected by any set off,
counterclaim, recoupment, defense or other claim, right or action that the
Company may have against such Participant.
 
Section 5.04 Amendment or Termination.   The Board may amend or terminate the
Plan at any time upon not less than 75 days’ notice to each then current
Participant; provided that no amendment may adversely affect the rights of any
Participant who is receiving benefits under the Plan at such time of
amendment.  Termination of the Plan shall constitute Good Reason under the Plan
for each Participant for a period of sixty (60) days following the notice of
termination of the Plan referred to above.  Notwithstanding the foregoing,
nothing herein shall abridge the Compensation Committee’s authority to designate
new Participants to participate in the Plan in accordance with Section 2.01(a)
hereof. Payments and benefits under the Plan are intended to comply with Section
409A of the Code (“Code Section 409A”), and all provisions of the Plan and
Notice of Participation shall be interpreted in accordance with Code Section
409A and Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the adoption or amendment of the
Plan.  Notwithstanding any provision of the Plan to the contrary, in the event
that the Board determines that any payments or benefits may or do not comply
with Code Section 409A, the Board may adopt such amendments to the Plan (without
Participant consent) or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Board determines are necessary or appropriate to (i) exempt
the Plan and any payments or benefits thereunder from the application of Code
Section 409A, or (ii) comply with the requirements of Code Section 409A.
 
 
10

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
Section 5.05 Enforceability.  The failure of Participants or the Company to
insist upon strict adherence to any term of the Plan on any occasion shall not
be considered a waiver of such party’s rights or deprive such party of the right
thereafter to insist upon strict adherence to that term or any other term of the
Plan.
 
Section 5.06 Administration.
 
(a)           The Compensation Committee shall have full and final authority,
subject to the express provisions of the Plan, with respect to designation of
Participants and administration of the Plan, including but not limited to, the
authority to construe and interpret any provisions of the Plan and to take all
other actions deemed necessary or advisable for the proper administration of the
Plan.
 
(b)           The Company shall indemnify and hold harmless each member of the
Compensation Committee and any other employee of the Company that acts at the
direction of the Compensation Committee against any and all expenses and
liabilities arising out of his or her administrative functions or fiduciary
responsibilities, including any expenses and liabilities that are caused by or
result from an act or omission constituting the negligence of such member in the
performance of such functions or responsibilities, but excluding expenses and
liabilities that are caused by or result from such member’s or employee’s own
gross negligence or willful cause.  Expenses against which such member or
employee shall be indemnified hereunder shall include, without limitation, the
amounts of any settlement or judgment, costs, counsel fees, and related charges
reasonably incurred in connection with a claim asserted or a proceeding brought
or settlement thereof.
 
Section 5.07 Consolidations, Mergers, Etc.  In the event of a merger,
consolidation or other transaction, nothing herein shall relieve the Company
from any of the obligations set forth in the Plan; provided, however, that
nothing in this Section 5.07 shall prevent an acquirer of or Successor to the
Company from assuming the obligations, or any portion thereof, of the Company
hereunder pursuant to the terms of the Plan provided that such acquirer or
Successor provides adequate assurances of its ability to meet this
obligation.  In the event that an acquirer of or Successor to the Company agrees
to perform the Company’s obligations, or any portion thereof, hereunder, the
Company shall require any person, firm or entity which becomes its Successor to
expressly assume and agree to perform such obligations in writing, in the same
manner and to the same extent that the Company would be required to perform
hereunder if no such succession had taken place.
 
Section 5.08 Successors and Assigns.  This Plan shall be binding upon and inure
to the benefit of the Company and its Successors and assigns.  This Plan and all
rights of each Participant shall inure to the benefit of and be enforceable by
such Participant and his or her personal or legal representatives, executors,
administrators, heirs and permitted assigns.  If any Participant should die
while any amounts are due and payable to such Participant hereunder, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of the Plan to such Participant’s devisees, legatees or other designees
or, if there be no such devisees, legatees or other designees, to such
Participant’s estate.  No payments, benefits or rights arising under the Plan
may be assigned or pledged by any Participant, except under the laws of descent
and distribution.
 
 
11

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
Section 5.09 Notices.  All notices and other communications provided for in the
Plan shall be in writing and shall be sent, delivered or mailed, addressed as
follows: (a) if to the Company, at the Company’s principal office address or
such other address as the Company may have designated by written notice to all
Participants for purposes hereof, directed to the attention of the General
Counsel, and (b) if to any Participant, at his or her residence address on the
records of the Company or to such other address as he or she may have designated
to the Company in writing for purposes hereof.  Each such notice or other
communication shall be deemed to have been duly given or mailed by United States
certified or registered mail, return receipt requested, postage prepaid, except
that any change of notice address shall be effective only upon receipt.
 
Section 5.10 Tax Withholding.  The Company shall have the right to deduct from
any payment hereunder all taxes (federal, state or other) which it is required
to be withhold therefrom.
 
Section 5.11 No Employment Rights Conferred.  This Plan shall not be deemed to
create a contract of employment between any Participant and the Company and/or
its affiliates.  Nothing contained in the Plan shall (a) confer upon any
Participant any right with respect to continuation of employment with the
Company or (b) subject to the rights and benefits of any Participant hereunder,
interfere in any way with the right of the Company to terminate such
Participant’s employment at any time.
 
Section 5.12 Entire Plan.  This Plan contains the entire understanding of the
Participants and the Company with respect to severance arrangements maintained
on behalf of the Participants by the Company.  There are no restrictions,
agreements, promises, warranties, covenants or undertakings between the
Participants and the Company with respect to the subject matter herein other
than those expressly set forth herein.
 
Section 5.13 Prior Agreements.  This Plan supersedes all prior agreements,
programs and understandings (including verbal agreements and understandings)
between the Participants and the Company regarding the terms and conditions of
Participant’s severance arrangements.
 
Section 5.14 Severability.  If any provision of the Plan is, becomes or is
deemed to be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions of the Plan shall not be
affected thereby.
 
 
12

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
Section 5.15 Governing Law.  This Plan shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to its
conflict of laws rules, and applicable federal law.
 
[Remainder of this page is left blank intentionally.]
 


 
13

--------------------------------------------------------------------------------

 
Exhibit 10.1
Schedule A
 


 

   Participant Job Title    Severance Multiplier                Chief Executive
Officer    3 times                Executive Vice President    2 times          
     Senior Vice President    1 time  

 
 
14

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
Exhibit A


 
RESTRICTED COVENANT AND RELEASE AGREEMENT
 
FOR EXECUTIVE EMPLOYEES ELIGIBLE FOR SEVERANCE


This Release Agreement (this “Agreement”) is entered into between
__________________________ (“Executive”) and HealthSouth Corporation (the
“Company”), pursuant-to the terms and conditions of the HealthSouth Corporation
Third Amended and Restated Executive Severance Plan, which is attached hereto as
Exhibit A (the “Severance Plan”).


WITNESSETH
 
WHEREAS, Executive is employed by the Company as ____________________ and is a
“Participant” in the Severance Plan (as such term is defined in the Severance
Plan);
 
WHEREAS, Executive’s last day of employment with the Company will be
______________ ___, _____, and such date shall be the “Termination Date” for
purposes of this Agreement and the Severance Plan;
 
WHEREAS, Executive is eligible to receive the severance and other benefits under
Article 3.01(a) of the Severance Plan, subject to the terms and conditions of
the Severance Plan, including, but not limited to, Executive’s execution and
delivery to the Company of this Agreement and it becoming effective;
 
WHEREAS, Executive has agreed to comply with, among other things, certain
confidentiality, noncompetition and nonsolicitation provisions, which are
provided below, and such provisions shall be fully enforceable by the Company;
and
 
WHEREAS, Executive and the Company wish to settle, fully and finally, all
matters between them under the terms and conditions exclusively set forth in
this Agreement.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is mutually acknowledged, the Company and Executive agree
as follows:
 
1. Severance. Provided that this Agreement becomes effective pursuant to
Paragraph 4 of this Agreement:
 
(a) The Company shall pay the severance amount listed on Line 1 of Exhibit B,
subject to all applicable federal, state and local withholdings, in accordance
with the terms and conditions of the Severance Plan, paid out in a lump sum
within sixty (60) days of the Termination Date.
 
 
A-1

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
(b) Executive will continue to be eligible to participate in the Company
sponsored group healthcare benefits, (excluding disability insurance but
specifically including medical, dental and vision plans), under which the
Executive was covered immediately prior to the Termination Date, for the number
of months listed on Line 2 of Exhibit B, after the Termination Date (the
“Severance Period”), provided that Executive continues to contribute toward the
premiums at the level of an active employee of the Company. Thereafter,
Executive’s right to continue coverage under the Company sponsored group
healthcare plan at Executive’s own expense, pursuant to the statutory scheme
commonly known as “COBRA,” shall be governed by applicable law and the terms of
the plans and programs, and will be explained to Executive in a packet to be
sent to Executive under separate cover.
 
(c) Executive acknowledges and agrees that the severance payments and benefits
provided in subsection (a) and (b) of Section 1 are subject to forfeiture and
repayment in the event of a material violation by Executive of Sections 6, 7,
and/or 8 of this Agreement.
 
2. Release.
 
(a)            Executive, on behalf of Executive, Executive’s heirs, executors,
administrators, successors and assigns, hereby irrevocably and unconditionally
releases the Company and its subsidiaries, divisions and affiliates, together
with their respective owners, assigns, agents, directors, partners, officers,
trustees, members, managers, employees, insurers, employee benefit programs
(including, but not limited to, trustees, administrators, fiduciaries, and
insurers of such programs), attorneys and representatives and any of their
predecessors and successors and each of their estates, heirs and assigns
(collectively, the “Company Releases”) from any and all charges, complaints,
claims, liabilities, obligations, promises, agreements, causes of action,
rights, costs, losses, debts and expenses of any nature whatsoever, known or
unknown, which Executive or Executive’s heirs, executors, administrators,
successors or assigns ever had, now have or hereafter can, will or may have
(either directly, indirectly, derivatively or in any other representative
capacity) by reason of any matter, fact or cause whatsoever against the Company
or any of the other Company Releases from the beginning of time to the date upon
which Executive signs this Agreement, including, but not limited to, any claims
arising out of or relating to Executive’s employment with the Company and/or
termination of employment from the Company. This release includes, without
limitation, all claims arising out of, or relating to, Executive’s employment
with the Company and the termination of Executive’s employment with the Company,
including all claims for severance or termination benefits under Executive’s
employment agreement with the Company, if any, and under any plan, policy or
agreement (other than those benefits expressly payable hereunder) and all claims
arising under any foreign, federal, state and local labor,  laws including,
without limitation, the Age Discrimination in Employment Act, the Older Workers
Benefit Protection Act, the Employee Retirement Income Security Act of 1974, the
Americans with Disabilities Act, Title VII of the Civil Rights Act of 1964, the
Family and Medical Leave Act, the Civil Rights Act of 1991, the Fair Labor
Standards Act, the Equal Pay Act, the Immigration and Reform Control Act, the
Uniform Services Employment and Re-Employment Act, the Rehabilitation Act of
1973,
 
 
A-2

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
Sarbanes-Oxley Act, Executive Order 11246, the Lilly Ledbetter Fair Pay Act, the
False Claims Act, the Dodd-Frank Wall Street Reform and Consumer Protection Act,
the Alabama Age Discrimination Statute and the Workers’ Adjustment and
Retraining Notification Act (and any similar state or local law relating to
plant closings and layoffs), each as amended.
 
(b) Nothing in this Paragraph 2 shall be deemed to release (i) Executive’s right
to enforce the terms of this Agreement; (ii) Executive’s rights, if any, to any
vested benefits or options under any incentive, bonus, or other benefit plan
maintained by the Company; (iii) any right to indemnification under the
Company’s Restated Certificate of Incorporation or its Amended and Restated By
Laws; or (iv) any claim that cannot be waived under applicable law. Nothing in
this Agreement prevents Executive from initiating a complaint with or
participating in any legally authorized investigation or proceeding conducted by
the Equal Employment Opportunity Commission or any federal, state, or local law
enforcement agency. Notwithstanding the foregoing, Executive agrees that
Executive is waiving all rights to damages and all other forms of recovery
arising out of any charge, complaint or lawsuit filed on behalf of Executive as
to all claims waived in this Agreement.
 
(c) Executive acknowledges and agrees that the Company has fully satisfied any
and all obligations owed to Executive arising out of Executive’s employment with
the Company, and no further sums are owed to Executive by the Company or by any
of the other Company Releasees at any time. Executive further acknowledges and
agrees that the Company has paid Executive for all earned wages and accrued but
unused vacation time, sick time or paid time off through the Termination
Date.  By entering into this Agreement, Executive explicitly waives any rights
to severance or other post-termination benefits under any oral or written plan,
policy, employment agreement, contract or arrangement with the Company, other
than as provided in this Agreement. Executive acknowledges and agrees that, in
the absence of this Agreement, the Company has no obligation to provide any of
the consideration set forth in Paragraph 1 of this Agreement.  Executive further
acknowledges and agrees that Executive has no rights to any unvested benefits or
options under any incentive, bonus or other benefit plan, except as otherwise
provided in the severance plan; and that all such vesting shall cease as of the
Termination Date. Executive further acknowledges and agrees that any right to
continue to contribute to the Company’s 401(k) plan for employees ended on the
Termination Date. Furthermore, Executive acknowledges and agrees that the
payments and benefits provided under Paragraph 1 of this Agreement shall not be
included in any computation of earnings under the Company’s 401(k) plan or any
other plan.
 
(d) Executive represents that Executive has no  lawsuits pending against the
Company or any of the other Company Releasees. Executive further covenants and
agrees that neither Executive nor Executive’s heirs, executors, administrators,
successors or assigns will be entitled to any personal recovery in any
proceeding of any nature whatsoever against the Company or any of the other
Company Releasees arising out of any of the matters released in Paragraph 2.
 
 
A-3

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
3. Consultation with Attorney/Voluntary Agreement.  Executive acknowledges that
(a) the Company is hereby advising Executive of Executive’s right to consult
with an attorney of Executive’s own choosing prior to executing this Agreement,
(b) Executive has carefully read and fully understands all of the provisions of
this Agreement, and (e) Executive is entering into this Agreement, including the
releases set forth in Paragraph 2 above, knowingly, freely and voluntarily in
exchange for good and valuable consideration, including the obligations of the
Company under this Agreement.
 
4. Consideration & Revocation Period.
 
(a) Executive acknowledges that Executive has been given at least twenty-one
(21) calendar days following receipt of this Agreement to consider the terms of
this Agreement, although Executive may execute it sooner.
 
(b) Executive will have seven (7) calendar days from the date on which Executive
signs this Agreement to revoke Executive’s consent to the terms of this
Agreement. Such revocation must be in writing and must be addressed and sent via
facsimile as follows: HealthSouth Corporation, Attention: General Counsel,
facsimile: (205) 262-3948. Notice of such revocation must be received within the
seven (7) calendar days referenced above. In the event of such revocation by
Executive, this Agreement shall not become effective and Executive shall not
have any rights under this Agreement or the Severance Plan.
 
(c) Provided that Executive does not revoke this Agreement, this Agreement shall
become effective on the eighth calendar day after the date on which Executive
signs this Agreement (the “Effective Date”).
 
5. Acknowledgements.
 
(a)            Executive acknowledges and agrees that: (i) the “Company
Business” (as defined in Paragraph 9(a) below) is intensely competitive and that
Executive’s employment by the Company required Executive to have access to, and
knowledge of, “Confidential Information” (as defined in Paragraph 9(b) below);
(ii) the use or disclosure of any Confidential Information could place the
Company at a serious competitive disadvantage and could do serious damage,
financial and otherwise, to the Company; (iii) Executive was given access to,
and developed relationships with, employees, clients, patients, physicians and
partners of the Company at the time and expense of the Company; and (iv) by
Executive’s training, experience and expertise, Executive’s services to the
Company were extraordinary, special and unique, and the Company invested in
training and enhancing Executive’s skill and experience in the Company Business.
 
(b) Executive further acknowledges and agrees that (i) Executive’s experience
and capabilities are such that the provisions contained in Paragraphs 6, 7, and
8 will not prevent Executive from earning a livelihood; (ii) the Company would
be seriously and irreparably injured if Executive were to engage in “Competitive
Activities” (as defined below), or to otherwise breach the obligations
 
 
A-4

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
contained in Paragraphs 6, 7 and 8, no adequate remedy at-law would exist and
damages would be difficult to determine; (iii) the provisions contained in
Paragraphs 6, 7 and 8 are justified by and reasonably necessary to protect the
legitimate business interests of the Company, including the Confidential
Information and good will of the Company; and (iv) the provisions in Paragraphs
6, 7 and 8 are fair and reasonable in scope, duration and geographical
limitations. Accordingly, Executive agrees to be bound fully by the restrictive
covenants in this Agreement to the maximum extent permitted by law, it being the
intent and spirit of the parties that the restrictive covenants and the other
agreements contained herein shall be valid and enforceable in all respects.
 
6.          Confidentiality.
 
(a) Executive acknowledges and agrees that, from and after the Termination Date,
and at all times thereafter, Executive will not communicate, divulge or disclose
to any “Person” (as defined in Paragraph 9(c) below) or use for Executive’s own
benefit or purpose any Confidential Information of the Company, except as
required by law or court order or expressly authorized in writing by the
Company; provided, however, that Executive shall promptly notify the Company
prior to making any disclosure required by law or court order so that the
Company may seek a protective order or other appropriate remedy.
 
7.          Covenant Not to Compete.
 
From the Termination Date through the end of the Severance Period (the
“Noncompetition Period”), Executive shall not, directly or indirectly,
participate in the management, operation or control of, or have any financial or
ownership interest in, or aid or knowingly assist anyone else in the conduct of,
any business or entity that (i) engages in the Company Business in any
Restricted Territory (as defined in Paragraph 9(d) below), or (ii) is, to
Executive’s knowledge, making preparations for engaging in the Company Business
in any Restricted Territory (collectively, “Competitive Activity”); provided,
however, that (x) the “beneficial ownership” by Executive, either individually
or as a member of a “group” (as such terms are used in Rule 13d of the General
Rules and Regulations under the Securities Exchange Act of 1934, as amended), of
not more than one percent (1%) of the voting stock of any publicly held
corporation shall not alone constitute a breach of this Paragraph 7 and (y)
Executive may enter into, at arm’s length, any bona fide joint venture (or
partnership or other business arrangement) with any Person who is not directly
engaged in the Company Business but which is an affiliate of another Person
engaged in the Company Business.
 
8.           Employee Nonsolicitation; Nondisparagement.
 
(a) Executive shall not, directly or indirectly, within the Noncompetition
Period, without the prior written consent of the Company, solicit or direct any
other Person to solicit any officer or other employee of the Company to: (i)
terminate such officer’s or employee’s employment with the Company; or (ii) seek
or accept employment or other affiliation with Executive or any Person engaged
in any Competitive Activity in which Executive is directly or indirectly
involved (other than, in
 
 
A-5

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
each case, any solicitation directed at the public in general in publications
available to the public in general or any contact which Executive can
demonstrate was initiated by such officer, director or employee or any contact
after such officer’s or employee’s employment with the Company is terminated).
Executive’s obligations. under this Paragraph 8(a) with respect to new Company
employees hired after the Termination Date shall be subject to the condition
that Executive shall have been notified of such new employees.
 
(b) Executive shall not, directly or indirectly, within the Noncompetition
Period, without the prior written consent of the Company, solicit or direct any
other Person to solicit any Person or entity in a business relationship with the
Company (whether an independent contractor, joint venture partner or otherwise)
to terminated such Person or entity’s business relationship with the Company.
 
(c) Executive shall not, directly or indirectly, within the Noncompetition
Period, make any statements or comments of a defamatory or disparaging nature to
third parties regarding the Company or any of their members, principals,
officers, managers, directors, personnel, employees, agents, services or
products; provided, however, that nothing contained in this Paragraph 8(b) shall
preclude Executive from providing truthful testimony in response to a valid
subpoena, court order, regulatory request or as may be required by law.
 
9.            Definitions.
 
(a) For the purposes of this Agreement, the “Company Business” shall mean the
business of owning, operating or managing inpatient rehabilitation facilities
offering a range of rehabilitative health care services, and services directly
ancillary thereto for which the Company receives compensation.
 
(b) For purposes of this Agreement, “Confidential Information” includes, but is
not limited to, certain or all of the Company’s and its patients’, physicians’
and third-party managed care providers’ supply agreement arrangements,
regulatory packages, registration packages, data compensation packages, methods,
information, systems, plans for acquisition or disposition of products,
expansion plans, financial status and plans, customer lists, client data,
personnel information, consulting reports, investigative reports, Personal
Health Information (PHI), strategic plans and trade secrets.
 
(c) For the purposes of this Agreement, “Person” shall mean an individual,
corporation, joint venture, partnership, limited liability company, association,
joint stock or other company, business trust, trust or other entity or
organization, including any national, federal, state, territorial agency, local
or foreign judicial, legislative, executive, regulatory or administrative
authority, commission, court, tribunal, any political or other subdivision,
department or branch of any of the foregoing, and any self regulatory
organization or arbitrator.
 
 
A-6

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
(d) For the purposes of this Agreement, the “Restricted Territory” means the
area within seventy-five (75) miles of any location where an inpatient
rehabilitation facility, which is owned or operated by the Company, is located
as of the Termination Date.
 
10. Duty to Inform. Executive shall inform in writing any Person, who seeks to
employ or engage Executive in any capacity, of Executive’s obligations under
Paragraphs 6, 7 and 8 of this Agreement, prior to accepting such employment or
engagement.
 
11. Company Property.  Executive represents that Executive has returned to the
Company all property of the Company. Such property includes, but is not limited
to, laptop computers, BlackBerry, printers, other computer equipment (including
computers, printers and equipment paid-for by the Company for use at Executive’s
residence), cellular phones and pagers, keys, security passes, passwords, work
files, records, credit cards, building ID’s and all other Company property in
Executive’s possession on the last day of Executive’s employment with the
Company. Following the Termination Date, the Company shall also have no
obligation to continue to make payments under any car loan or corporate
membership provided to Executive as an employee of the Company.
 
12. No Admission of Wrongdoing.  Nothing herein is to be deemed to constitute an
admission of wrongdoing by the Company or any of the other Company Releasees.
 
13. Assignment.  This Agreement is binding on, and will inure to the benefit of,
the Company and the other Company Releasees. All rights of Executive under this
Agreement shall inure to the benefit of, and be enforceable by, Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributes, devisees and legatees.


14.           Injunctive Relief.  Executive agrees that the Company would suffer
irreparable harm if Executive were to breach, or threaten to breach, any
provision of this Agreement and that the Company would by reason of such breach,
or threatened breach, be entitled to injunctive relief in a court of appropriate
jurisdiction, without the need to post any bond, and Executive further consents
and stipulates to the entry of such injunctive relief in such a court
prohibiting Executive from breaching this Agreement. This Paragraph 14 shall
not, however, diminish the right of the Company to claim and recover damages and
other appropriate relief, including but not limited to repayment of any
severance payments or benefits provided to Executive, in addition to injunctive
relief.
 
15. Severability.  In the event that any one or more, of the provisions of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby. Moreover, if any one or more of the provisions
contained in this Agreement shall be held to be excessively broad as to
duration, activity or subject, such provisions shall be construed by limiting
and reducing them so as to be enforceable to the maximum extent allowed by
applicable law. Furthermore, a determination in any
 
 
A-7

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
jurisdiction that this Agreement, in whole or in part, is invalid, illegal or
unenforceable shall not in any way affect or impair the validity, legality or
enforceability of this Agreement in any other jurisdiction.
 
16. Waiver. The failure of either party to this Agreement to enforce any of its
terms, provisions or covenants shall not be construed as a waiver of the same or
of the right of such party to enforce the same. Waiver by either party hereto of
any breach or default by the other party of any term or provision of this
Agreement shall not operate as a waiver of any other breach or default.
 
17. No Oral Modifications. This Agreement may not be changed orally, but may be
changed only in a writing signed by Executive and a duly authorized
representative of the Company.
 
18. Governing Law; Venue. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the
application of any choice-of-law rules that would result in the application of
another state’s laws. With respect to any action, suit or proceeding, each party
irrevocably (i) submits to the jurisdiction of the courts of the State of
Delaware and the United States District Court of the District of Delaware, and
(ii) waives any objection which it may have at any time to the laying of venue
of any proceeding brought in any such court, waives any claim that such
proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such proceedings, that such court does not have
jurisdiction over such party.
 
19. Entire Agreement. This Agreement sets forth the entire understanding between
Executive and the Company, and supersedes all prior agreements, representations,
discussions, and understandings concerning their subject matter. Executive
represents that, in executing this Agreement, Executive has not relied upon any
representation or statement made by the Company or any other Company Releases,
other than those set forth herein, with regard to the subject matter, basis or
effect of this Agreement or otherwise.
 
20. Descriptive Headings. The paragraph headings contained herein are for
reference purposes only and will not in any way affect the meaning or
interpretation of this Agreement.
 
21. Counterparts. This Agreement may be executed simultaneously in counterparts,
each of which shall be an original, but all of which shall constitute but one
and the same agreement.
 
 
A-8

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
IN WITNESS WHEREOF, Executive and the Company have executed this Agreement on
the date indicated below.




 
 

     HEALTHSOUTH CORPORATION                                       By:          
               Date                        EXECUTIVE                            
   Name:                          Date  

 
 
A-9

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
EXHIBIT A
[INSERT SEVERANCE PLAN]




 
A-10

--------------------------------------------------------------------------------

 
Exhibit 10.1
EXHIBIT B






 

 Name:                    1.  Severance Amount:  $                  2.  Months:
                           

 
 
A-11